TYSON, J.
The cow was killed near a public road crossing by the passenger train of defendant running against her and knocking her from the track. This made out a prima facie case for plaintiff, and imposed upon defendant the burden of acquitting itself of negligence. — Code 1896, §§ 3440, 3443 ; So. Ry. Co. v. Reaves, 129 Ala. 457, 29 South. 594 ; A. G. S. Ry. Co. v. Boyd, 124 Ala. 525, 27 South. 408. Under the' testimony it is clear that the affirmative charge, requested by defendant, was properly refused. — L. & N. R. R. Co. v. Cochran, 105 Ala. 354, 16 South. 797. Neither of the other charges refused to defendant postulated the fact that the engineer was keeping a proper lookout for animals on or in close proximity to the track, or that the train Avas properly equipped. — Central of Ga. Ry. Co. v. *444Stark, 126 Ala. 368, 28 South. 411 ; Sou. Ry. Co. v. Reaves, supra. They were therefore properly refused. Affirmed.
Dowdell, Simpson, and Anderson, JJ., concur.